Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
Any rejection from the previous office action which is not restated herein, is withdrawn.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 260-262 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 260-261 recites the limitation "the cyclodextrin is present in the composition" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claims 258, 259 in the dependency chain do not recite “cyclodextrin”; and also claims 258, 259 do not recite “composition”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claim(s) 241-245, 249, 250-256, 257, 258, 259, 260-262 are rejected under 35 U.S.C. 103 as being unpatentable over Rogawski et al. (US 10,251,894), and further in view of Reddy (WO 2013/112605, PTO-1449).
Rogawski et al. teaches a method of treating postpartum depression (PPD) in a human comprising administering intravenously an effective amount of a composition comprising allopregnanolone and sulfobutylether-beta-cyclodextrin salt. See claims 1-3. It is taught that the dose is in the range of about 0.25 mg/kg to about 15 mg/kg. See column 11, lines 30-40; i.v. administration of allopregnanolone 0.1-1.5 mg/kg is also taught. See FIG.5, 6. It is taught that the concentration of allopregnanolone in the composition will depend on the absorption, inactivation, and excretion rates of allopregnanolone, and the amounts administered. See column 14, lines 31-52.
Rogawski et al. does not teach a continuous infusion of allopregnanolone wherein the infusion comprises administering a first infusion, second infusion, and third infusion to the subject, and wherein the first infusion delivers a smaller amount, as measured in µg/kg/hour, of allopregnanolone/unit time than the second infusion, and wherein the third infusion delivers a smaller amount, as measured in µg/kg/hour, of allopregnanolone /unit time than the second infusion.
Rogawski et al. does not teach wherein the first infusion comprises plurality of step doses as in instant claim 242; wherein the third infusion comprises plurality of step doses as in claim 243.
Rogawski et al. does not teach the dose of allopregnanolone as in instant claim 244.
Rogawski et al. does not teach wherein the infusion is carried out over 60 hours as in instant claims 257, 258.
It would have been obvious to one skilled in the art to administer a continuous infusion of allopregnanolone wherein the infusion comprises administering a first infusion, second infusion, and third infusion to the subject, and wherein the first infusion delivers a smaller amount, as measured in µg/kg/hour, of allopregnanolone/unit time than the second infusion, and wherein the third infusion delivers a smaller amount, as measured in µg/kg/hour, of allopregnanolone/unit time than the second infusion because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to one skilled in the art to administer a continuous infusion of allopregnanolone wherein the first infusion comprises plurality of step doses as in instant claim 242; wherein the third infusion comprises plurality of step doses as in claim 243 because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to one skilled in the art to administer a continuous infusion of allopregnanolone first infusion, second infusion, and third infusion to the subject as in instant claims 258 i.e amount as in instant claim 258, because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to one skilled in the art to administer a continuous infusion of allopregnanolone first infusion comprising a plurality of step doses, second infusion comprising a plurality of step doses, and third infusion comprising a plurality of step doses to the subject as in instant claim 259 i.e amount as in instant claim 259, because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to one skilled in the art to administer a continuous infusion of allopregnanolone wherein the infusion is carried out over 60 hours as in instant claim 257, 258, 259 because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Furthermore, in regards to specific dosage, amounts, durations and frequency of dosage for any particular patient may be varied and will depend upon a variety of factors including the activity of the compound employed, the metabolic stability and length of action of that compound, the age, body weight, general health, sex, diet, mode and time of administration, rate of excretion, drug combination, the severity of the particular condition, and the host undergoing therapy.  One skilled in the art at the time the invention was filed would be able to decide the dose and frequency suitable to a patient undergoing the therapy.  
	
Rogawski et al. does not explicitly teach the concentration of allopregnanolone and cyclodextrin as in instant claims 250-256, 260-262.
	Reddy teaches formulations comprising allopregnanolone and a cyclodextrin (preferably CAPTISOL®) used for intramuscular, subcutaneous or intravenous administration. Formulations comprising a neuroactive steroid, e.g., allopregnanolone; and optionally a cyclodextrin, e.g., a beta.-cyclodextrin, e.g., a sulfo butyl ether beta.-cyclodextrin, e.g., a .beta.-cyclodextrin, e.g., a sulfo butyl ether .beta.-cyclodextrin, e.g., CAPTISOL.RTM. and methods of use in treating CNS disorders. See abstract. It is taught that the neuroactive steroid, e.g., allopregnanolone, and cyclodextrin, e.g., a beta.-cyclodextrin, e.g., a sulfo butyl ether .beta.-cyclodextrin, e.g., CAPTISOL.RTM., complex is formulated as an aqueous composition comprising the neuroactive steroid, e.g., allopregnanolone, at a concentration is 1.5 mg/mL (see claim 24), and the cyclodextrin, e.g., a beta.-cyclodextrin, e.g., a sulfo butyl ether beta.-cyclodextrin, e.g., CAPTISOL.RTM., at a concentration of 15% (see claim 27).  Reddy teaches treating traumatic brain injury comprising administering the formulation allopregnanolone and a cyclodextrin. See abstract. Reddy teaches various dosage regimens first, second or third dose or infusions. See pages 34, page 35, line 9; pages 49-51. Reddy teaches that the formulation therein are sterile and can contain buffers such as citrate buffers. See page 85, lines 28-30; page 86.
It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of allopregnanolone, and cyclodextrin, e.g., a beta-cyclodextrin, e.g., a sulfo butyl ether beta-cyclodextrin, to obtain a pharmaceutical composition. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of allopregnanolone, and cyclodextrin employed in the compositions, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
Further, Reddy teaches that the neuroactive steroid, e.g., allopregnanolone, and cyclodextrin, e.g., a .beta.-cyclodextrin, e.g., a sulfo butyl ether .beta.-cyclodextrin, e.g., CAPTISOL.RTM., complex is formulated as an aqueous composition comprising the neuroactive steroid, e.g., allopregnanolone, at a concentration is 1.5 mg/mL (see claim 24), and the cyclodextrin, e.g., a beta.-cyclodextrin, e.g., a sulfo butyl ether beta.-cyclodextrin, e.g., CAPTISOL.RTM., at a concentration of 15% (see claim 27).  
Furthermore, the optimization of result effect parameters is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one skilled in the art to administer a continuous infusion of allopregnanolone wherein during the first infusion each subsequent dose delivers a larger amount of allopregnanolone/unit time than the step dose that precedes it as in instant claim 262 because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 241-262 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10,940,156, and further in view of Reddy (WO 2013/112605, PTO-1449). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a method of treating postpartum depression in a human subject comprising administering a continuous infusion of allopregnanolone comprising administering a first infusion, second infusion and third infusion as in instant claims i.e treatment dose and regimen as in instant claims. Claims of ‘156 are drawn to a method of treating postpartum depression in a human subject comprising administering a continuous infusion of allopregnanolone at a dosing regimen over a period of about 60 hrs. 
It would have been obvious to one skilled in the art to administer a continuous infusion of allopregnanolone wherein the infusion comprises administering a first infusion, second infusion, and third infusion to the subject, and wherein the first infusion delivers a smaller amount, as measured in µg/kg/hour, of allopregnanolone/unit time than the second infusion, and wherein the third infusion delivers a smaller amount, as measured in µg/kg/hour, of allopregnanolone /unit time than the second infusion because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to one skilled in the art to administer a continuous infusion of allopregnanolone wherein the first infusion comprises plurality of step doses as in instant claim 242; wherein the third infusion comprises plurality of step doses as in claim 243 because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to one skilled in the art to administer a continuous infusion of allopregnanolone first infusion, second infusion, and third infusion to the subject as in instant claim 258 i.e amount as in instant claim 258, because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to one skilled in the art to administer a continuous infusion of allopregnanolone first infusion comprising a plurality of step doses, second infusion comprising a plurality of step doses, and third infusion comprising a plurality of step doses to the subject as in instant claim 259 i.e amount as in instant claim 259, because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to one skilled in the art to administer a continuous infusion of allopregnanolone wherein the dosing regimen is as in claim 1 of ‘156 because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Regarding, sterility, citrate buffer and sulfobutylether-beta-cyclodextrin in the aqueous composition comprising allopregnanolone in ‘156, it is obvious to employ sterile aqueous composition comprising allopregnanolone and sulfobutylether-beta-cyclodextrin in view of secondary reference Reddy (WO 2013/112605, PTO-1449) as discussed above in the obviousness rejection.
Furthermore, in regards to specific dosage, amounts, durations and frequency of dosage for any particular patient may be varied and will depend upon a variety of factors including the activity of the specific compound employed, the metabolic stability and length of action of that compound, the age, body weight, general health, sex, diet, mode and time of administration, rate of excretion, drug combination, the severity of the particular condition, and the host undergoing therapy.  One skilled in the art at the time the invention was filed would be able to decide the dose and frequency suitable to a patient undergoing the therapy.  
Instant claims and claims of ‘156 are obvious over each other.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627